                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

JOSHUA JAMICHAEL VANBUREN                                   CIVIL ACTION NO. 19-1153

                                                            SECTION P
VS.
                                                            JUDGE TERRY A. DOUGHTY

DOUG WALKER, ET AL.                                         MAG. JUDGE KAREN L. HAYES

                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge’s Report and Recommendation is correct and that

judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that the following claims, raised by

Plaintiff Joshua Jamichael VanBuren, are DISMISSED WITH PREJUDICE as duplicative,

frivolous, and malicious: (1) that Officer Jody Ledoux arrested him without probable cause; (2)

that District Attorney Nick Anderson filed a bill of information against him without probable

cause; and (3) that Assistant District Attorney Daniel Hunter filed a bill of information against

him without probable cause.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s claim

that Officer Paul Blunschi falsely arrested him for attempted second-degree murder is

DISMISSED WITHOUT PREJUDICE to Plaintiff’s right to prosecute his pending,

duplicative appeal. The claim should otherwise be DISMISSED WITH PREJUDICE as

duplicative, frivolous, and malicious.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s claim
that Assistant District Attorney Doug Walker placed him on pre-trial diversion without probable

cause, along with his associated requests for monetary damages, is DISMISSED WITH

PREJUDICE as frivolous, for failing to state a claim on which relief may be granted, and for

seeking monetary relief against a defendant immune from such relief.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s request

to terminate his pre-trial diversion agreement, in connection with his claim that Assistant District

Attorney Doug Walker placed him on pre-trial diversion without probable cause, is

DISMISSED WITH PREJUDICE as frivolous until the Heck conditions are met.

       MONROE, LOUISIANA, this 10th day of October, 2019.




                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
